Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 01/07/2022:
Claims 1-20 have been examined.
Claims 1, 3-5, 10, 13-14 and 19 have been amended by Applicant.
Claims 1-20 have been allowed.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer disclaiming the terminal portion of copending application 16/055,798, filed on 05/19/2021 and approved on 05/20/2021 is acknowledged and considered by the Examiner.   

Claim Objections
1.	Applicant’s amendments have overcome the claim 3 objections to from the previous Office Action.
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, by previous examiner, and additional search, by examiner, in response to amended claims, the examiner and the previous examiner were able to find the closest prior art of record, which is Kazemi (US 20180292824A1) taken either individually or in combination with other prior art of Zhang (US 20190072966A1), Julian (US 20170200061A1), Farooqi (US 20190202453A1), England (US 

In regards to claims 1-20, Kazemi (US 20180292824A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
extracting a plurality of feature vectors associated with a particular sensor input provided by at least one vehicle dynamic sensor that outputs the vehicle dynamic data to classify at least one behavioral event, wherein the at least one behavioral event is classified as a stimulus-driven action based on an analysis of at least one frame of the plurality of frames associated with the vehicle dynamic data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662